In this case an opinion has been prepared by Mr. Chief Justice DAVIS which proposes to conclude with a judgment of reversal on the ground that the defendant, plaintiff in error here, was not allowed to testify the details of a conversation which occurred between himself and his wife on the night preceding the homicide.
I think the testimony was properly excluded and that no error was committed by the trial judge in that regard. Had the evidence been admitted it would have been merely hearsay and, aside from this, the record discloses no proffer to show what the rejected testimony would have been, had it been allowed to go to the jury. Therefore, there is no way for us to determine whether or not there would have been anything in the testimony which was relevant or material to the issues involved.
There is nothing in the record to indicate that the evidence sought to be adduced could have had the effect, if shown to be true and believed by the jury, of reducing the *Page 449 
crime of murder in the first degree to some lesser degree of unlawful homicide.
The record is amply sufficient to sustain a verdict and judgment for murder in the first degree.
If there were extenuating circumstances connected with the homicide, the proof of which was incompetent to be adduced as evidence in the trial court, such circumstances might be properly considered by the State Board of Pardons upon timely application to that tribunal. But, I think that trials should be conducted according to the fixed legal principles concerning the admission or rejection of testimony and that the trial court should not be held to have committed reversible error when he has ruled in accordance with such fixed principles.
Therefore, I think, the judgment should be affirmed.
ELLIS, J., concurs.